EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 11/23/2021
Claims 1, 3, 9, 11 and 13-15 have been amended.  Claims 7 and 12 have been canceled. Claims 16-17 have been added. Thus, claims 1-6, 8-11 and 13-17 are pending in this application. 

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ms.  Kathryn J. Imeli (Reg. No. 75,641) on 02/22/2022.  During telephone conversation with Ms. Imeli, an agreement was reached to amend claims 14-15 and 17.  
The application has been amended as follows: 

	- Claim 14: page 4, line 2, “the parts” has been changed to --the kit of parts--.




Claim 15 (Currently Amended)
	-- A method of pumping an ice cream product with a pump according to claim 1,
	
			wherein the inlet is configured to receive the ice cream product from an ice 	cream product-supplying part of an ice cream processing line upstream the pump, and
		wherein an ice cream product-receiving part of the ice cream processing line downstream the pump is configured to receive the ice cream product from the pump through the outlet 
		the method comprising:
		rotating the impeller to thereby drive the star wheel, such that
			- the ice cream product is pumped from the inlet to the outlet, and
			- a part of the ice cream product enters the channel for providing 			lubrication.--

	- Claim 17: page 5, line 9,”the parts” has be changed to --the kit of parts--.

The amendment to claims 14-15 and 17 have been entered to define the claimed invention and to overcome the typographical errors.


Drawings
2.	The drawings were received on 02/25/2020.  These drawings are approved.

Allowable Subject Matter
3.	Applicant's amendments filed on 11/23/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-6, 8-11 and 13-17 are allowed over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance: 
- Regarding claim 1: Claim 12 has been canceled in that the subject matter of these claims has already been incorporated into the independent claim 1 in the amendment filed on 11/23/2021; therefore, claims 1 and its dependent claims are allowed.
	- Regarding claim 16: The dependent claim 10 has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 16; therefore, claim 16 is allowed.
	- Regarding claim 17: The dependent claim 14 has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 16; therefore, claim 17 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746